Case 3:20-cv-00476-S-BH Document 62 Filed 01/12/21                  Page 1 of 4 PageID 451



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


TODD MICHAEL TOMASELLA               §
    Plaintiff,                       §
                                     §
v.                                   §     Case No. 3:20-cv-00476-S-BH
                                     §
DIVISION OF CHILD SUPPORT, ET        §
AL;                                  §
      Defendants.                    §
 ________________________________________________________________________

          JUDGE BLAIR’S FIRST AMENDED MOTION TO DISMISS
 ________________________________________________________________________

 TO THE HONORABLE KAREN GREN SCHOLER:

         NOW COMES Defendant Judge Casey Blair (“Judge Blair”), by and through the

 undersigned Assistant Attorney General, and files this First Amended Motion to Dismiss,

 and respectfully shows the Court as follows:

                                           I.
                                     INTRODUCTION

         Todd Tomasella (“Plaintiff”) filed a First Amended Complaint naming Judge Blair

 in his individual capacity only as defendant. (Doc. 60, p. 1, ¶ 2). Plaintiff’s claims against

 Judge Blair are entirely based on Judge Blair’s judicial decisions in a state court child

 support proceeding against Plaintiff. (Doc. 60). Plaintiff claims a violation of his rights

 under the U.S. Constitution, state torts, and apparently the suggestion of a RICO violation.

 (Doc. 60). The vehicle for vindication of constitutional guarantees is 42 U.S.C. § 1983.

 (Doc. 60, p. 1, ¶ 2).

         Judge Blair asks this Court to take judicial notice of the fact that Plaintiff has

 previously brought a lawsuit against Judge Blair and the other defendants regarding this
Case 3:20-cv-00476-S-BH Document 62 Filed 01/12/21                Page 2 of 4 PageID 452



 matter, and that lawsuit was dismissed because it was barred by the Rooker-Feldman

 doctrine. Tomasella v. Div. of Child Support, No. 3:19-CV-771-N-BN, 2019 WL 2165744,

 at *2 (N.D. Tex. Apr. 29, 2019) (Tomasella’s claims, rooted in state family court

 proceedings, implicate the Rooker-Feldman doctrine and , report and recommendation

 adopted, No. 3:19-CV-771-N, 2019 WL 2161856 (N.D. Tex. May 17, 2019) Indeed,

 despite Plaintiff’s efforts to argue otherwise, “None of these assertions change the

 conclusion that this lawsuit is barred by the Rooker-Feldman doctrine.” Id., at *4.

                                              II.
                                      BRIEF IN SUPPORT

         As more fully set forth in its attached Brief in Support of Judge Blair’s Motion to

 Dismiss, Judge Blair contends the following:

         1.      Plaintiff’s claims against Judge Blair must be dismissed because Plaintiff

                 lacks standing to bring Claims against Judge Blair;

         2.      Plaintiff’s claims against Judge Blair must be dismissed because they are

                 barred by Judicial Immunity;

         3.      Plaintiff’s claims against Judge Blair must be dismissed because they are

                 barred by the Rooker-Feldman Doctrine, as they are inextricably

                 intertwined with state court child support judgments;

         4.      Alternatively, Plaintiff’s claims against Judge Blair must be dismissed

                 because they are barred by the Younger abstention Doctrine, to the extent

                 that they seek to interfere with ongoing state court child support

                 enforcement proceedings; and




                                                                                               2

 Judge Blair’s First Amended Motion to Dismiss
Case 3:20-cv-00476-S-BH Document 62 Filed 01/12/21                   Page 3 of 4 PageID 453



         5.      Plaintiff fails to state a claim against Judge Blair on which relief can be

                 granted in that Plaintiff’s claims are barred by limitations, neither equitable

                 nor monetary relief is available against Judge Blair, and Plaintiff has not

                 alleged facts to meet all essential elements of a prima facie case under any

                 theory of liability, nor has he alleged facts from which this Court could infer

                 liability on Judge Blair.

                                              III.
                                          CONCLUSION

         This Court should dismiss Plaintiff’s claims against Judge Blair as described

 hereinabove. The claims in this litigation are frivolous, jurisdictional barriers prohibit

 Plaintiff’s suit, Judge Blair has Judicial Immunity to Plaintiff’s claims, and Plaintiff has

 failed to state a claim on which relief may be granted.

         WHEREFORE, Defendant Judge Blair prays that Plaintiff takes nothing by his suit.

                                                    Respectfully submitted,

                                                    KEN PAXTON
                                                    Attorney General of Texas

                                                    BRENT WEBSTER
                                                    First Assistant Attorney General

                                                    GRANT DORFMAN
                                                    Deputy First Assistant Attorney General

                                                    SHAWN COWLES
                                                    Deputy Attorney General for Civil
                                                    Litigation

                                                    THOMAS A. ALBRIGHT
                                                    Chief - General Litigation Division

                                                    /s/ Scot M. Graydon
                                                    SCOT M. GRAYDON

                                                                                                   3

 Judge Blair’s First Amended Motion to Dismiss
Case 3:20-cv-00476-S-BH Document 62 Filed 01/12/21             Page 4 of 4 PageID 454



                                                 Assistant Attorney General
                                                 Texas Bar No. 24002175
                                                 OFFICE OF THE ATTORNEY
                                                 GENERAL
                                                 P.O. Box 12548, Capitol Station
                                                 Austin, Texas 78711-2548
                                                 (512) 463-2120 / Fax (512) 320-0667
                                                 Scot.Graydon@oag.texas.gov

                                                 ATTORNEYS FOR DEFENDANT JUDGE CASEY
                                                 BLAIR



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the above Judge Blair’s First Amended Motion to Dismiss
 was served on the 12th day of January 2021, upon all parties who have entered an
 appearance, using the CM/ECF system and upon the following individual by Certified
 Mail, Return Receipt Requested and via regular mail:

         Todd Michael Tomasella                            Pro Se Plaintiff
         9201 Warren Pkwy #200
         Frisco, TX 75035
         Via Certified Mail: 7017 2680 0000 5255 0150



                                                    /s/ Scot M. Graydon
                                                    SCOT M. GRAYDON
                                                    Assistant Attorney General




                                                                                           4

 Judge Blair’s First Amended Motion to Dismiss
